1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT
9                                  SOUTHERN DISTRICT OF CALIFORNIA
10
11   DELAWARE LIFE INSURANCE COMPANY,                         Case No.: 18cv944-L (MSB)
12                                           Plaintiff,
                                                              REPORT AND RECOMMENDATION TO
13   v.                                                       GRANT JOINT MOTION FOR APPROVAL
                                                              OF SETTLEMENT AGREEMENT
14   MARY ELIZABETH MOORE, et al.,
                                                              INVOLVING MINOR [ECF Nos. 35, 40]
15                                       Defendants.

16
17          On December 21, 2018, the parties filed their “Joint Motion for Approval of
18   Settlement Agreement Involving Minor” (“Joint Motion”) and supporting documents
19   [ECF Nos. 35, 36, 401]. The Joint Motion requests this Court approve the parties’
20   Settlement Agreement, which equally divides the death benefit of an annuity between a
21   decedent’s estate (to which his adult and minor son are heirs) and his ex-wife, after the
22   reimbursement of attorney’s fees and costs to Plaintiff. This Court requested further
23   briefing on certain topics from the parties, which was submitted on January 18, 2019
24   [ECF No. 50]. After a thorough review of the pleadings and supporting documents (ECF
25
26
     1The Court notes that ECF Nos. 35 and 40 are two copies of the same Joint Motion for Approval of
27   Settlement Agreement Involving Minor, filed by Plaintiff’s counsel and counsel for defendants Ms.
     Mary Moore and the Estate of Richard Lynwood Moore with their respective declarations. Mr.
28   Morrison’s declaration is filed twice, as an attachment to ECF No. 40, and separately as ECF No. 36.
                                                          1
                                                                                               18cv944-L(MSB)
1    Nos. 28, 30, 35, 36, 40, 42, and 50), this Court recommends that the Joint Motion be
2    GRANTED in part and DENIED in part.
3                                           I. BACKGROUND
4           This case is an interpleader action brought by Delaware Life Insurance Company2
5    (“Delaware Life”) to settle the competing claims to a death benefit under an annuity
6    contract (“The Annuity”) that became payable upon the death of Richard L. Moore
7    (“Decedent”). (See J. Mot. Join Parties, Attach. #3 Amended Compl. (“Amended
8    Compl.”), ECF No. 28-3, filed per Order, ECF No. 29.) The Annuity was jointly purchased
9    in 2001 by Decedent and his then wife, defendant Mary Moore (“Ms. Moore”), at which
10   point they named “Surviving Spouse” as 100% beneficiary and named no contingent
11   beneficiary. (Id. at 4.) Decedent and Ms. Moore divorced on March 7, 2017. (See Scott
12   G. Morrison Decl. (“Morrison Decl.”) Exh. #2 Dissolution J. 45-51, ECF No. 36) Prior to
13   their divorce, Decedent and Ms. Moore executed a Marital Settlement Agreement
14   (“MSA”), by which they intended to continue to hold The Annuity jointly, and for each to
15   own an undivided 50% interest. (See Morrison Decl. Attach. #1 MSA 21.) However, they
16   never provided their agreement in the MSA to Delaware Life or took any action to
17   change the beneficiary designations. (Amended Compl. at 6.)
18          Since there was no “surviving spouse” at the time of Decedent’s death, under the
19   terms of The Annuity, the entire amount of The Annuity would go to Defendant, Estate
20   of Richard Lynwood Moore (“The Estate”). (See Amended Compl. at 4-5; J. Mot. to Join
21   Parties Attach. #4 Exhibits to Amended Compl. (“Compl. Exhibits”) 7, 11, ECF No. 28-4,
22   filed per Order, ECF No. 29.) Since Decedent died intestate and unmarried, the heirs to
23   The Estate are the two sons he shared with Ms. Moore, Defendants Kevin Moore and
24   CMK, a minor. (Morrison Decl. at 3.) Delaware Life learned on January 28, 2018, that
25   Ms. Moore claimed entitlement to 50% of the death benefit based on the MSA.
26
27
     2Delaware Life was previously Sun Life Insurance Company, and changed its name to Delaware Life July
28   21, 2014. (J. Mot. at 3.)
                                                      2
                                                                                           18cv944-L(MSB)
1    (Amended Compl. at 5-6.) Delaware Life filed the instant interpleader action with Ms.
2    Moore and The Estate as defendants on May 14, 2018, to settle their potentially
3    conflicting claims to half of The Annuity. (See Compl., ECF No. 1.) Because this case
4    involves an annuity rather than a life insurance policy, Plaintiff would only have been
5    able to value the death benefit and deposit the funds with the Court after obtaining a
6    court order to liquidate the annuity. (J. Suppl. Brief 5, ECF No. 50.) However, counsel
7    for Ms. Moore and The Estate urged Plaintiff to maintain the account, which Plaintiff has
8    done. (Id.)
9           Having previously been approved as the administrator of The Estate in the
10   Probate Court for the Superior Court of California, County of San Diego (“Probate
11   Court”), on September 27, 2018, Ms. Moore filed in that court an Ex Parte Petition for
12   Order Authorizing the Administrator to Execute a Settlement Agreement and/or other
13   Pleadings to Allow for the Equal Distribution of Annuity Benefit Between the Estate and
14   Administrator (“Ex Parte Petition”). (See Morrison Decl. Attach. #3 Ex Parte Petition 52-
15   58.) Prior to ruling on the Ex Parte Petition, the Probate Court appointed Jeffrey T.
16   Vanderveen, Esq., to serve as Guardian Ad Litem (“GAL”) for CKM. (Morrison Decl.
17   Attach. #43 GAL Report 60.) Mr. Vanderveen reviewed the relevant pleadings from both
18   the instant case and the Probate Court and interviewed Ms. Moore before filing a report
19   in which he recommended that the Probate Court approve the Ex Parte Petition. (Id. at
20   61-63.) The Probate Court granted the Ex Parte Petition on November 9, 2018,
21   permitting Ms. Moore to execute a settlement agreement dividing the proceeds of The
22   Annuity equally between The Estate and Ms. Moore. (See Morrison Decl. Attach. #5
23   Order 67-69.)
24          With authority from the Probate Court, Ms. Moore, acting on her own behalf and
25   as the administrator of The Estate, entered into a Settlement Agreement with The
26
27
     3The Court refers to Attachment 4, as Mr. Morrison titled this document Exhibit 4 in his declaration,
28   despite the fact that it appears to have been accidentally labeled as a second Exhibit 3.
                                                        3
                                                                                               18cv944-L(MSB)
1    Estate and her sons (the minor CKM through his GAL) to divide The Annuity equally
2    between the Estate and Ms. Moore after reimbursing Delaware Life for payment of
3    partial attorneys’ fees of $58,480.76, which Delaware Life claims to have incurred in
4    connection with this interpleader proceeding. (See Morrison Decl. Attach. #6
5    Settlement Agreement 75-76; Notice of Settlement Agreement 5, ECF No. 30.) All
6    parties to the Settlement Agreement then filed a Joint Motion with the Court requesting
7    to join Kevin Moore and CKM as parties, file a First Amended Complaint, distribute the
8    proceeds of The Annuity, reimburse Delaware Life for attorneys’ fees and costs, and
9    dismiss the action. (See J. Mot. to Join Parties, ECF No. 28.) On December 6, 2018, the
10   Honorable District Judge M. James Lorenz ruled on the motion. (See Order, ECF No. 29.)
11   Judge Lorenz granted the motions to join parties and file the First Amended Complaint,
12   but instructed the parties to submit their Settlement Agreement to this Court for review
13   pursuant to Civil Local Rule 17.1, particularly with regard to Plaintiff Delaware Life’s
14   request for $58,480.76 in attorneys’ fees and costs. (Id. at 2.)
15         This Court requested additional briefing from the parties in support of their joint
16   request to approve the settlement involving a minor [ECF No. 33]. The parties filed the
17   instant Joint Motion, which they support with the Amended Complaint and attached
18   exhibits, the Settlement Agreement, declarations of counsel, the application and
19   contract for The Annuity, Plaintiff’s billing summary, and Probate Court documents,
20   including the GAL Report and Probate Court’s Order. (J. Mot., ECF Nos. 35, 36, 40, 42.)
21   In response to the Court’s request for additional briefing on specific issues, the Parties
22   filed a Joint Supplemental Brief in Support of Joint Motion for Approval of Settlement
23   Agreement Involving Minor [ECF No. 50] and Plaintiff’s Counsel’s billing rates, and
24   number of hours worked and costs by month [ECF No. 55] on January 18, 2019.
25                                         II. DISCUSSION
26   A.    Legal Standard
27         Civil Local Rule 17.1 describes the Court’s special review of settlement proposals
28   to protect the interests of involved minors: “No action by or on behalf of a minor . . ., or
                                                   4
                                                                                      18cv944-L(MSB)
1    in which a minor . . . has an interest, will be settled, compromised, voluntarily
2    discontinued, dismissed or terminated without court order or judgment. All settlements
3    and compromises must be reviewed by a magistrate judge before any order of approval
4    will issue.” This rule implements the court’s special duty to safeguard the interests of
5    minor litigants, derived from Rule 17(c) of the Federal Rules of Civil Procedure. See
6    Robidoux v. Rosengren, 683 F.3d 1177, 1181 (9th Cir. 2011).
7          Several cases have held that interpleader actions that are brought in federal court
8    based on diversity of citizenship and address state law contract claims should be subject
9    to California law when evaluating the fairness of a Settlement Agreement involving a
10   minor. See, e.g., Primerica Life Ins. Co. v. Cassie, No. CIV. 2:12-1570 WBS, 2013 WL
11   1705033, at *1 (E.D. Cal. Apr. 19, 2013); Anthem Life Ins. Co. v. Olquin, No. 1:06-cv-1165
12   GSA, 2008 WL 1366103, at *4 (E.D. Cal. Apr. 9, 2008); Chance v. Prudential Ins. Co. of
13   America, No. 1:15-cv-01889-DAD-JLT, 2016 WL 3538345, at *2 (E.D. Cal. June 28, 2016);
14   Mitchell v. Riverstone Residential Grp., No. Civ. S-11-2202 LKK/CKD, WL 1680641, *2
15   (E.D. Cal. Apr. 17, 2013). They distinguish such cases from Robidoux v. Rosengren,
16   where the Ninth Circuit provided guidance for a district court considering whether to
17   approve a proposed settlement involving minors, noting that the Robidoux Court limited
18   its ruling to a minor's federal claims. See Primerica, 2013 WL 1705033, at *1 (citing
19   Robidoux, 638 F.3d at 1179 n. 2); cf. Lobaton v. City of San Diego, Case No. 15-cv-1416
20   GPC (DHB), 2017 WL 2298474, at *2 (S.D. Cal. May 26, 2017) (applying Robidoux in a
21   case where the minor’s claim was based on supplemental jurisdiction to a federal
22   question case); Frary v. County of Marin, Case No. 12-cv-03928-MEJ, 2015 WL 575818,
23   *2 (applying Robidoux to case involving both state and federal claims); Doe ex rel. Scott
24   v. Gill, Nos. C 11-4759 CW, C 11-5009 CW, C 11-5083 CW, 2012 WL 1939612, *2 (N.D.
25   Cal. May 29, 2012 (applying Robidoux to review of settlement of both state and federal
26   claims). As in Primerica, this case is a matter of state contract that is in federal court
27   based on diversity jurisdiction. (See Amended Compl. at 2.) Given the authority cited
28
                                                   5
                                                                                       18cv944-L(MSB)
1    above, this Court will accordingly follow California state law to review the parties’
2    proposed settlement.
3    B.    Equal Division of The Annuity between Ms. Moore and The Estate
4          The District Court specifically directed the parties to submit their Settlement
5    Agreement to the Magistrate Judge regarding “the extent Plaintiff Delaware Life
6    requests a reasonable attorneys’ fees and costs award in the amount of $58,480.76.”
7    (See Order.) Nevertheless, the Court will briefly address the division of The Annuity
8    equally between Ms. Moore and the Estate after payment of Plaintiff’s attorneys’ fees.
9          The Court finds that the equal division of The Annuity is an equitable and
10   reasonable resolution of this interpleader and declaratory relief proceeding. In the first
11   instance, such a division recognizes the intent of Decedent’s MSA with Ms. Moore,
12   which specifically described their intention of dividing The Annuity equally between
13   them, with their children to inherit the half owned by either of them in the event of a
14   death. The half of The Annuity that goes to The Estate will be shared by Kevon Moore
15   and CKM, the Moore’s sons. Additionally, this prompt and uncontested resolution will
16   prevent further depletion of the res of The Annuity to legal fees. The Court further
17   notes that this resolution is desired by each of the defendants, including the minor’s
18   adult brother, Kevin Moore, whose interest in this Settlement is similar to the minor’s.
19   That CKM, through his GAL, has himself joined the Joint Motion is also significant to this
20   Court because, while CKM remains a minor, he is sixteen years old and with the
21   assistance of his GAL, the Court finds his position relevant. Finally, and significantly, the
22   Probate Court, with the input of CKM’s GAL, has already approved this division of The
23   Annuity between The Estate and Ms. Moore.
24   C.    Plaintiff’s Attorneys’ Fees and Costs
25         The Court now turns to the attorneys’ fees reimbursement that the parties
26   request be paid to Plaintiff from The Annuity, in the amount of $58,480.76. The
27   defendants have not detailed their precise rationale for the attorneys’ fees and costs
28   amount of $58,480.76 in the Settlement Agreement. However, in the parties’ Joint
                                                   6
                                                                                      18cv944-L(MSB)
1    Motion for Approval of Settlement Agreement Involving Minor, they explain that “[t]he
2    parties have agreed to partially reimburse Delaware Life its reasonable attorneys’ fees
3    and costs in the amount of $58,480.76.” (J. Mot. at 8.) In support of this payment, the
4    parties argue (1) that all defendants, including the GAL for CKM have agreed to the sum;
5    (2) that in fact, Plaintiff has incurred fees and costs of over $70,000, and continues to
6    incur fees and costs for which it is not seeking reimbursement; (3) that numerous issues
7    have required substantial legal work in this case; (4) that a significant portion of the
8    legal services were for CKM’s benefit, pursuant to the probate court’s determination
9    that CKM’s interests were at-issue, the appointment of his GAL, and the delay resulting
10   delay to the resolution of this case; and (5) that the amount is less than 3% of the total
11   value of The Annuity. (Id. at 8.) More specific records submitted by Plaintiff’s Counsel
12   demonstrate that in invoices dated from February 2018 to December 2018, they billed
13   Plaintiff $590.36 in costs and that they spent more than 196.1 attorney hours which
14   they claimed were related to this case. (Billing Summary, ECF No. 42 and Accounting of
15   Attorneys’ Fees and Costs, ECF No. 55.) This amount did not include time spent
16   finalizing and filing the joint motions to resolve this case that were filed on December 5,
17   2018 [ECF No. 28], or any of the briefing in support of minor’s compromise since then.
18         As discussed above, in this contract case before the Court on diversity grounds,
19   this Court applies California law regarding the Court’s role reviewing legal fees in
20   settlements in which a minor holds an interest. The California Probate Code provides
21   that expenses, including attorneys’ fees, to be paid out of the settlement in which a
22   minor has an interest must be approved by the court. Cal. Prob. Code §§ 3600, 3601
23   (West 2018). Therefore, where a minor has an interest in an interpleader, which is
24   affected by the payment of such attorneys’ fees, the Court must review the
25   reasonableness of those fees before approving a proposed settlement. See, e.g.,
26   Primerica, 2013 WL 1705033, at *2.
27         Courts are acquainted with the process of reviewing interpleader counsel’s
28   requests for reasonable fees and costs, since they are often requested when
                                                   7
                                                                                      18cv944-L(MSB)
1    interpleader counsel moves to be dismissed from a case after depositing the interpled
2    funds. While it is generally accepted that the disinterested plaintiff who seeks to
3    distribute the entire res to claimants in an interpleader action can recover attorneys’
4    fees and costs, such recovery is at the Court’s discretion and the reasonableness of
5    those fees are carefully reviewed, even when there is no minor involved in the litigation.
6    See, e.g., Trustees of Directors Guild of Am.-Producer Pension Benefits Plans v. Tise, 234
7    F.3d 415, 426–27 (9th Cir.), opinion amended on denial of reh'g, 255 F.3d 661 (9th Cir.
8    2000) (upholding District Court’s award of only $3,000 in fees when interpleader
9    plaintiff requested $97,000). This general approach to Plaintiff’s attorneys’ fees in
10   interpleader actions makes it incumbent upon this Court to carefully review the
11   attorney-fee portion of this settlement—a disinterested interpleader plaintiff should not
12   be permitted to remain in a case and engage in settlement with defendants, and
13   thereby evade judicial review of the reasonableness of its attorneys’ fees.4
14          In an interpleader action, “[c]ompensable expenses include, for example,
15   preparing the complaint, obtaining service of process on the claimants to the fund, and
16   preparing an order discharging the plaintiff from liability and dismissing it from the
17   action.” Id. at 427 (citing Schirmer Stevedoring Co. v. Seaboard Stevedoring Corp., 306
18   F.2d 188, 194 (9th Cir. 1962)). Because the scope of compensable expenses is limited,
19   attorneys' fee awards to disinterested interpleader plaintiffs are typically modest. Id.
20   The interpleader plaintiff bears the burden to establish entitlement to attorneys' fees.
21   Id. (citing Hensley v. Eckerhart, 461 U.S. 424, 437 (1983)). “[I]f there is a contest
22
23
24   4 This case raises particular concern in this regard as the Settlement Agreement in this case was
     entered into by only Defendants. (See Notice of Settlement Agreement, ECF No. 30.) It did not need to
25
     include a specific amount for attorneys’ fees since the Plaintiff was not a signatory. Nevertheless, it
26   includes an agreement to provide the specified attorneys’ fees to Plaintiff. (Id. at 5.) Had the parties
     simply agreed to the repayment of unspecified attorneys’ fees, the Court would have properly
27   reviewed Plaintiff’s claimed fees as is customary in interpleader actions. Allowing such a procedure
     would permit the disinterested interpleader plaintiffs’ attorneys to insulate their claims for attorneys’
28   fees from the customary judicial discretion and review.
                                                        8
                                                                                                18cv944-L(MSB)
1    between plaintiff and the interpleaded parties, either as to the correctness of the
2    amount deposited or as to any interest of plaintiff in the fund, the court may not, in the
3    absence of special circumstances, award attorney fees for the services of his attorneys
4    in connection with such contest.” Schirmer, 306 F.2d at 194.
5          The Court uses a lodestar analysis to ascertain the appropriate amount of
6    attorney’s fees. Allianz Life Ins. v. Agorio, 852 F.Supp.2d 1163, 1166-67 (N.D. Cal. Feb.
7    10, 2012); Casey Gerry Schenk Francavilla Blatt & Pennfield LLP v. Estate of Cowan
8    (“Estate of Cowan”), No. 10CV821-CAB-KSC, 2013 WL 12064476, at *2 (S.D. Cal. July 25,
9    2013). In the first instance, this Court has reviewed the billing rates and experience of
10   Plaintiff’s attorneys (see Nancy Marr Decl. Exh. B, ECF No. 55; J. Suppl. Brief, Suppl. Decl.
11   of Nancy J. Marr 2, ECF No. 50-1), and finds Plaintiff counsels’ rates are reasonable in
12   light of their experience and skill. See, Allianz, 852 F.Supp.2d at 1169 (reducing
13   interpleader counsel’s lodestar rate to $350).
14         As to the number of hours submitted by a party’s counsel, “a fee applicant must
15   show that she exercised billing judgment in the preparation of the attorney’s fee
16   application and that the requested hours were reasonably expended.” Allianz, 852
17   F.Supp.2d at 1169 (citing Hensley, 461 U.S. at 433 (1983)). As the parties have explained
18   and their submissions demonstrate, Plaintiff’s counsel spent a significant amount of
19   time providing legal services in this case, due to both the nature of fund at-issue and
20   Defendants’ preferences. While many cases may proceed with Plaintiff’s counsel simply
21   drafting the complaint, serving defendants, depositing the funds, and preparing an
22   order to be dismissed from the case, Plaintiff here has done more. More specifically, as
23   the parties’ explain, because this case deals with an annuity rather than a life insurance
24   policy, the funds are in various active accounts and cannot be valued until Plaintiff
25   liquidates them pursuant to court order. (J. Suppl. Brief 5.) Defendants asked Plaintiff
26   to instead maintain the accounts, and Plaintiff has obliged. (Id.) This means that
27   Plaintiff remains a party to the litigation. Further, the attention to safeguarding CKM’s
28   interests in this case have added significant delay by postponing settlement, raising new
                                                   9
                                                                                      18cv944-L(MSB)
1    legal issues, and imposing additional procedural and briefing requirements. (See id. at
2    5-7.) Plaintiff’s counsel has researched law and procedure and drafted and filed
3    pleadings necessary to move this case forward. (See id.) Plaintiff’s counsel continues to
4    provide assistance to Defendants, and is not seeking further remuneration. (Id. at 6.)
5    These unusual circumstances support some of the agreed upon attorneys’ fees.
6          On the other hand, much of the work included on Plaintiffs’ counsel’s billing
7    summary appears to be work for which an interpleader plaintiff cannot reasonably be
8    reimbursed. Plaintiff’s counsel spent a significant amount of time on background
9    research to ascertain the circumstances and determine whether interpleader was
10   necessary at all, for both The Annuity that was the basis of this case and a second
11   annuity purchased by The Moores from Plaintiff. For instance, all of the work billed on
12   the February 2018 Invoice appears to fall within this category. (Summary of attorneys’
13   Fees and Costs, ECF No. 42 at 2.) The same is true for much of the legal work billed on
14   the March, April, and May 2018 Invoices. (Id.) This background research would have
15   been necessary whether interpleader was instituted or not, and is a non-recoverable
16   part of Plaintiff’s administrative costs.
17         That such background investigation and analysis was necessary regardless of
18   whether an interpleader was instituted is demonstrated well by the different treatment
19   given to the two accounts that Decedent and Ms. Moore purchased from Plaintiff—
20   annuity accounts ending in -2143 and 1940. Ms. Moore and the Estate submitted claims
21   to both of these accounts. (J. Suppl. Brief at 4.) While the initial research and
22   investigation into the underlying contracts, the MSA, Decedent’s death, and so on,
23   applied to both of these accounts, the -2143 account was ultimately distributed without
24   litigation and the -1940 account was the subject of this litigation. (Id.) For this reason,
25   the Court concludes that tasks associated with assessing the possible claimants to a fund
26   are not recoverable as interpleader attorneys’ fees.
27         In addition to background investigations, any other services performed in relation
28   to the -2143 are unrelated to this interpleader and are not recoverable. Plaintiff’s
                                                  10
                                                                                     18cv944-L(MSB)
1    counsel notes that “fees incurred for the [-2143] contract were not invoiced separately,
2    but at times were denoted separately. Based on itemized invoices, Plaintiff estimates
3    total fees relating to the first contract at $6,007.50.” (Id.) Based on this representation,
4    the Court understands that this estimate is likely low since the Plaintiff’s counsel only
5    “at times” denoted the work on each of the accounts separately.
6          Similarly work that relates to Plaintiff’s counsel providing information to
7    Defendants regarding distribution elections appears to have been necessary for both
8    the -2143 and the -1940 accounts, and was not sufficiently related to this interpleader
9    action. Providing claimants with information related to the claims process is simply part
10   of the administrative tasks for disbursal of annuities like the ones the Moores purchased
11   from Plaintiff, regardless of whether they are subject to interpleader. Plaintiff’s counsel
12   estimates that $1,430 in her office’s billing was “for tasks noted as tax issues of
13   Plaintiff’s Exhibit A” and actually pertained to providing information about the claim
14   process, election or distribution. (J. Suppl. Brief at 3.) There are several additional
15   notations in the billing summary for the provision of information pertaining to these
16   topics, which are evidently over and above that $1,430 figure. Fees for such services are
17   not recoverable.
18         Another category of work which Plaintiff may not recover is work related to
19   Plaintiff’s recovery of attorneys’ fees. See Allianz, 852 F.Supp.2d at 1170 (citing
20   Schirmer, 306 F.2d at 194 and refusing to award attorney’s fees for the pursuit of fees
21   and costs). According to Plaintiff’s counsel, her firm spent half an hour researching
22   authority for Plaintiff’s recovery of fees and costs on March 22, 2018. (Suppl. Marr Decl.
23   at 2.) However, the Court also notes that any work performed calculating fees for the
24   Settlement Agreement and preparing fees portion of the joint motion [ECF No. 28]
25   would also not be recoverable. To the extent this case continues for the Court to review
26   the attorney fee provision in the settlement agreement, ongoing litigation in support of
27   the settlement is similarly unrecoverable.
28
                                                  11
                                                                                      18cv944-L(MSB)
1          Finally, it seems that much of the work on this case was done in an inefficient
2    manner. For example, the interpleader complaint was evidently drafted in February of
3    2018, and initially included both accounts -2143 and -1940, then was revised several
4    times as facts and analysis developed. (See Billing Summary, ECF No. 42 at 2; J. Suppl.
5    Brief at 4.) Furthermore, it appears that Plaintiff’s counsel billed for research that would
6    not be relevant for a disinterested interpleader plaintiff, such as the issue of analyzing a
7    possible conflict of interest arising due to Ms. Moore’s appointment as the
8    administrator of the estate. (Billing Summary at 3.) Furthermore, the Court questions
9    the necessity of interpleader in this case and Plaintiff’s continued involvement. Plaintiff
10   ultimately took no position regarding the settlement between Defendants, but rather
11   than seeking dismissal from the Court and leaving the Defendants to resolve this case,
12   Plaintiff remained in this case and seeks to resolve it through a settlement agreement
13   that the Defendants appear to have proposed, at least with regard to the division of The
14   Annuity between them, prior to the filing of this interpleader action. (See id. at 2.) In
15   light of the fact that Plaintiff now seeks release through a settlement agreement, the
16   necessity of this case seems doubtful.
17         In consideration of all of the above observations, Plaintiff’s counsels’ roughly 200
18   hours of work in 2018 on this case are largely not. This Court believes it is appropriate
19   for Plaintiff to recover reasonable attorneys’ fees related only to its necessary legal
20   research, drafting, and filing of the Complaint [ECF No. 1], its Notice and Amended
21   Notice of Party with Financial Interest [ECF Nos. 2, 5], Waivers of Service [ECF Nos. 6, 7],
22   Joint Motion for Extension of Time to File Answer [ECF No. 8], Joint Motion to Continue
23   the Early Neutral Evaluation Conference [ECF No. 19], Joint Discovery Plan and Joint
24   Early Neutral Evaluation Conference Statement, joint motions to join parties, file first
25   amended complaint, for distribution of proceeds and for discharge and dismissal of
26   action with prejudice [ECF No. 28]. Similarly, Plaintiff should be reimbursed for
27   Plaintiff’s counsel’s preparation for and appearance at the November 28, 2018
28   telephonic Early Neutral Evaluation Conference [ECF No. 27], and the December 10,
                                                  12
                                                                                     18cv944-L(MSB)
1    2018 telephonic Status Conference [ECF No. 32]. The Court believes that a reasonable
2    number of attorney hours for these tasks is 70 hours given Plaintiff’s counsels’
3    significant experience and knowledge in the subject area. Applying first attorney Daniel
4    Maguire’s hours at his higher rate, and the remainder of hours at Nancy J. Marr’s hourly
5    rate, the Court believes that a total of $          should be paid to Plaintiff for attorneys’
6    fees from the proceeds of The Annuity. The Court finds the claimed attorneys’ costs of
7    $590.36 are both reasonable and supported by the needs of the case. Together, this
8    justifies an attorneys’ fees and costs reimbursement of $                to Plaintiff. This sum
9    reflects the legal work reasonably performed on a case that was more complex than
10   most and in which the Plaintiff remained a party until the case’s resolution at
11   Defendants’ request, while also considering the limited types of expenses for which an
12   interpleader plaintiff can recover. See, e.g., Estate of Cowan, 2013 WL 12064476, at *1-
13   *2 (granting attorneys fee and cost award of $21,965.91 after Plaintiff claimed
14   $33,055.4, noting that the case was more complicated than most interpleader actions
15   because of ongoing litigation between claimants in other forums); Allianz, 852 F.Supp.2d
16   at 1169-70 (applying a lodestar analysis and reducing the reasonable number of
17   attorney hours from 85.5 to 8 based on Plaintiff’s experience, lack of complexity,
18   inefficiencies, quality of papers submitted, concern about depleting the fund, and
19   necessity of interpleader), Primerica, 2013 WL 1705033, at *2 (approving attorneys’ fees
20   award after Plaintiff agreed to reduce amount from $6,556 to $4,370.67 in interpleader
21   where some of the claimants were minors and the case was resolved by prompt
22   settlement); and Prudential Ins. Co. of America v. Estate of Norva, No. CV 07-00616
23   SOM-LEK, 2009 WL 5126340, at *5-*6 (D. Haw. Dec. 28, 2009) (reducing attorneys’ fees
24   and costs award in interpleader case from $53,448 (already reduced from the billed
25   amount) to $25,000).
26                                       III.     CONCLUSION
27         As explained more fully above, because a minor defendant has an interest in the
28   settlement of this case, the Court has reviewed the defendants’ proposed Settlement
                                                    13
                                                                                        18cv944-L(MSB)
1    Agreement as required by California law. The Court finds the equal division of The
2    Annuity between Ms. Moore and The Estate to be a fair and reasonable resolution of
3    this case in the interests of the minor, CKM. Applying the Court’s discretion to review
4    the claimed attorneys’ fees and costs requested by interpleader Plaintiff Delaware Life,
5    the Court finds the proposed amount of $58,480.76 is excessive and unreasonable in
6    this case. The Court suggests that the District Court approve the Settlement if the
7    attorneys’ fees and costs awarded to Plaintiff are reduced to $            .
8          This Report and Recommendation will be submitted to United States District
9    Court Judge M. James Lorenz, under the provisions of 28 U.S.C. § 636(b)(1). Any party
10   may file written objections with the district court and serve a copy on all parties on or
11   before March 7, 2019. The document should be captioned “Objections to Report and
12   Recommendation.” Any reply to the objections shall be served and filed on or before
13   March 21, 2019. The parties are advised that failure to file objections within the
14   specified time may waive the right to appeal the district court’s order. Martinez v. Ylst,
15   951 F.2d 1153, 1157 (9th Cir. 1991).
16         IT IS SO ORDERED.
17
18   Dated: February 21, 2019

19
20
21
22
23
24
25
26
27
28
                                                  14
                                                                                     18cv944-L(MSB)
